UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7069


MICHAEL SHAWN EVANS,

                Plaintiff - Appellant,

          v.

OFF. CUNNINGHAM, Guard at F.C.I. Gilmer; LT. YARBER, Lt. of
Prison Guards; WARDEN PURDUE; CAPT. YOUNG, Capt. of security
at F.C.I. Gilmer; F.C.I. GILMER,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.    John Preston Bailey,
District Judge. (2:15-cv-00060-JPB-JES)


Submitted:   September 29, 2016           Decided:   October 4, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Shawn Evans, Appellant Pro Se.      Erin Carter Tison,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael      Shawn    Evans   appeals      the   district       court’s    order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We   have      reviewed    the   record    and    find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      Evans v. Cunningham, No. 2:15-cv-00060-JPB-JES (N.D. W.

Va. July 20, 2016).          We dispense with oral argument because the

facts    and    legal     contentions     are    adequately    presented        in   the

materials       before    this   court    and    argument     would    not   aid     the

decisional process.

                                                                             AFFIRMED




                                           2